ON MOTION FOR ORDER TO TRANSMIT AND SUPPLEMENT RECORD
PER CURIAM.
Appellant’s motion for an order that the record be transmitted is granted. The clerk for the agency shall forward the record on appeal on receipt of payment herein provided. The transcripts in question were on file with the clerk of the lower tribunal when the notice of appeal was filed; appellant therefore is not the “designating party” for purposes of assessing the costs of transcription. See Fla.R.App.P. 9.200(b)(1). The clerk shall impose charge of $2 per volume for the transcripts of the final hearing. Section 28.24, Florida Statutes (1983), as amended by Chapter 85-249, Laws of Florida (1985), and Fla.R.App.P. 9.200(d)(1)(A).
The motion to supplement the record on appeal with the transcript of the July 1, 1985, hearing before the Board of Medical Examiners is granted. Appellant shall have the supplemental record forwarded and filed in this cause within 15 days from the date of this order.
SHIVERS, WENTWORTH and WIG-GINTON, JJ., concur.